 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DICKSON,                                  Case No.: 1:17-cv-00294-DAD-BAM (PC)

12                       Plaintiff,
                                                            ORDER GRANTING DEFENDANTS’
13             v.                                           MOTION FOR AN EXTENSION OF TIME
                                                            TO FILE A RESPONSIVE PLEADING
14    G. GOMEZ, et al.
15                       Defendants.                        (ECF No. 30)

16

17           Plaintiff Christopher Dickson is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This action is proceeding on Plaintiff’s second

19   amended complaint against Defendants Gomez, Rios, and Martinez for excessive force in violation

20   of the Eighth Amendment, against Defendants Duncan and Esparza for violation of Plaintiff’s due

21   process rights under the Fourteenth Amendment, and against Defendant Sao for deliberate

22   indifference to serious medical needs in violation of the Eighth Amendment. (ECF No. 23.)

23           Currently before the Court is Defendants’ request for an extension of time to file a

24   responsive pleading, filed on August 14, 2019. (ECF No. 30.) In their motion, Defendants request

25   an extension of time because their counsel needs additional time to talk with a couple of them and

26   potentially review more documents before their responsive pleading can be completed and filed.

27   (Id. at 2.)

28           Having considered Defendants’ request, the Court finds that Defendants have established
                                                        1
 1   good cause for an extension of time to file a responsive pleading. Fed. R. Civ. P. 6(b). Accordingly,

 2   Defendants’ motion for an extension of time to file a responsive pleading, (ECF No. 30), is

 3   HEREBY GRANTED. Defendants shall file a pleading responding to Plaintiff’s second amended

 4   complaint on or before September 19, 2019.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     August 15, 2019                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
